FILED
                            NOT FOR PUBLICATION                               MAR 25 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CAMILLUS EHIGIE,                                 No. 09-73753

              Petitioner,                        Agency No. A070-103-916

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



CAMILLUS EHIGIE,                                 No. 11-72039

              Petitioner,                        Agency No. A070-103-916

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                             Submitted March 11, 2014**
                              San Francisco, California

Before: WALLACE, McKEOWN, and GOULD, Circuit Judges.

      Camillus Ehigie, a native and citizen of Nigeria, petitions for review of two

Board of Immigration Appeals (“BIA”) orders denying as untimely and number-

barred his third and fourth motions to reopen removal proceedings. We have

jurisdiction under 8 U.S.C. § 1252. Reviewing the BIA’s orders for an abuse of

discretion, see Oyeniran v. Holder, 672 F.3d 800, 806 (9th Cir. 2012), we deny

both petitions for review.

      The crux of Ehigie’s argument, in both No. 09-73753 and No. 11-72039, is

that removal proceedings should be reopened to allow him to apply for asylum,

withholding, and relief under the Convention Against Torture in light of what he

alleges are recently changed conditions in Nigeria that make him, as a Christian,

subject to religious persecution. The BIA twice rejected this argument on the

theory that conditions in Nigeria have remained largely the same since 2003.

      Because substantial evidence supports the BIA’s finding to that effect, the

BIA did not abuse its discretion in either order. Neither Ehigie’s third motion to

reopen, nor his fourth, presents sufficient evidence of changed conditions in

        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         2
Nigeria to qualify him for the regulatory exception to the time and number

limitations for filing such motions. See 8 C.F.R. § 1003.2(c)(3)(ii).1

      PETITIONS FOR REVIEW DENIED.




      1
        Because substantial evidence supports the BIA’s finding in both No. 09-
73753 and No. 11-72039 that Ehigie did not introduce previously unavailable,
material evidence of changed conditions in Nigeria, we need not reach any other
issue. See id. § 1003.2(a).

                                          3